Citation Nr: 1236318	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a disability rating in excess of 20 percent for left fibula with degenerative joint disease, status post open reduction and internal fixation. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1994 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
The issue of entitlement to a disability rating in excess of 20 percent for left fibula with degenerative joint disease, status post open reduction and internal fixation                is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not currently shown to have a right or left ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in February 2009. 

VA has obtained service treatment records, obtained VA outpatient treatment records, afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.    
 
Service Connection - Bilateral Hearing Loss

The Veteran contends that he has a current bilateral hearing loss disability as a result of acoustic trauma during service, to include exposure to the firing of 119 Howitzer weapons.  The Veteran's DD Form 214 shows that he served as a cannon crewmember.  The Veteran does concede post-service occupational noise exposure, to include working in construction as well as manufacturing metal.  The Veteran believes that his hearing was initially damaged during service and continued to worsen subsequently.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

A hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records, including his May 1994 induction physical examination report, are negative for complaints, treatment, or diagnosis of hearing loss.  There is no separation physical examination report of record.  

The Veteran underwent a VA audiological examination in November 2009.  The Veteran reported a history of hearing loss due to noise exposure as a result of his service as a cannon crewmember, as well as post-service occupational noise exposure due to working in construction and manufacturing metal.  On examination, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
15
15
25
LEFT
15
25
15
35
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear. 

Clinically normal right ear hearing and mild sensorineural left ear hearing loss at 3000Hz and 4000 Hz were diagnosed.  The examiner noted that the Veteran's hearing was normal upon induction into service.  She further noted that there was no audiometric data within the service treatment records, to include at the time of the Veteran's separation from service.  Finally, the examiner noted that the Veteran had significant civilian noise exposure.  

The evidence does not demonstrate that the Veteran has a current disability as defined by VA regulations.  38 C.F.R. § 3.385.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's contentions of hearing loss are acknowledged; however, service connection for bilateral hearing loss is not warranted in the absence of proof of a current disability as defined by the VA.      

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that he warrants the next higher 30 percent rating for left fibula with degenerative joint disease, status post open reduction and internal fixation, because his left ankle shows signs of ankylosis, and his dorsiflexion was noted to be to ten degrees during the most recent VA examination.  See February 2010 statement from the Veteran.     

The October 2009 VA examination report notes that, on range of motion testing, the Veteran demonstrated plantar flexion to 38 degrees and dorsiflexion to ten degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent rating is warranted for ankylosis of the ankle when there is plantar flexion between 30 degrees and 40 degrees, or dorsiflexion between zero and ten degrees.  However, the examiner failed to indicate whether the Veteran had left ankle ankylosis and another examination is necessary.  38 C.F.R. § 4.2 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his left fibula (ankle) disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All tests deemed necessary must be performed.  

Based on examination findings and review of the record,  
the examiner must fully describe any symptoms associated with the Veteran's service-connected left fibula with degenerative joint disease, status post open reduction and internal fixation disability. 

The examiner must specifically comment on whether the Veteran's left fibula disability is manifested by ankylosis, in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and ten degrees.

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


